DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments filed April 11, 2022.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Dardi on April 28, 2022.

The application has been amended as follows: 
Claim 12, line 6, change “water.” to --water; wherein a required hydrophilic-lipophilic balance (rHLB) of the aromatic essential oil and an atomic ratio between oxygen/carbon (O/C ratio) in the porous silica satisfy the following condition:
0.9 < required hydrophilic-lipophilic balance ((HLB) of aromatic essential oil / (O/C ratio of porous silica) < 2.9.--
Cancel claim 13 without prejudice


Claims 1-7 are allowable. Claims 12, 14-23, and 25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, and III, as set forth in the Office action mailed on June 15, 2021, is hereby withdrawn and claims 12, 14-23, and 25 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-7, 12, 13-23, and 25 are currently pending wherein claims 1-7 read on a fragrant material, claims 12 and 14-19 read on a fragrant product, and claims 20-23 and 25 read on a method of preparing a fragrant material.

Allowable Subject Matter
Claims 1-7, 12, 14-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Deckner et al (US 2014/0127145).

Summary of claim 1:
A fragrant material having long-lasting fragrance, comprising: 
an aromatic essential oil; and 
porous silica for loading the aromatic essential oil, the porous silica having a surface with a controlled hydrophilicity or hydrophobicity, 
wherein a required hydrophilic-lipophilic balance (rHLB) of the aromatic essential oil and an atomic ratio between oxygen/carbon (O/C ratio) in the porous silica satisfy the following condition: 
0.9 < required hydrophilic-lipophilic balance ((HLB) of aromatic essential oil / (O/C ratio of porous silica) < 2.9.

Summary of claim 12:
A fragrant product having long-lasting fragrance, comprising:
an aromatic essential oil;
the porous silica for loading the aromatic essential oil, the porous silica having a surface with a controlled hydrophilicity or hydrophobicity; and
purified water, the aromatic essential oil loaded in the porous silica being mixed with the purified water or dispersed in the purified water;
wherein a required hydrophilic-lipophilic balance ((HLB) of the aromatic essential oil and an atomic ratio between oxygen/carbon (O/C ratio) in the porous silica satisfy the following condition: 
0.9 < required hydrophilic-lipophilic balance (rHLB) of aromatic essential oil / (O/C ratio of porous silica) < 2.9.

Summary of claim 20:
A method of preparing a fragrant material having long-lasting fragrance, comprising the steps of:
heat-treating porous silica to adjust hydrophilicity or hydrophobicity of a surface thereof, and
mixing an aromatic essential oil with the heat-treated porous silica to load therein,
wherein a required hydrophilic-lipophilic balance (rHLB) of the aromatic essential oil and an atomic ratio between oxygen and carbon (O/C ratio) in the porous silica satisfy the following condition:
0.9 < required hydrophilic-lipophilic balance ((HLB) of aromatic essential oil / (O/C ratio of porous silica) < 2.9.

Deckner teaches a heat treated precipitated silica to improve stability (abstract).  Deckner teaches the surface reactivity of the silica to be a reflection of the number of hydroxyl groups and to be controlled by heat treating the silica (0039).  Deckner teaches the active to be an essential oil (0061) that are aromatic oils such as orange oil, peppermint oil, cedar oil, cinnamon oil, and eucalyptus oil (as applicants cite as preferred oils) (0074).  However, Deckner does not teach or fairly suggest the claimed fragrant material wherein the material has the hydrophilic-lipophilic balance of the essential oil, wherein the atomic ratio between Oxygen/Carbon in the porous silica, and wherein the claimed condition of the rHLB/O/C is as claimed.  Applicants have further shown that when the claimed ratio is greater than or equal to 0.9 and less than or equal to 2.9, the loading stability of the essential oil decreases.
In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763